MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00393-CR

                           FRANCISCO AYALA, Appellant

                                            V.
                           THE STATE OF TEXAS, Appellee

        Appeal from the County Criminal Court at Law No. 9 of Harris County.
                               (Tr. Ct. No. 1820869).

TO THE COUNTY CRIMINAL COURT AT LAW NO. 9 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 13th day of January 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on May 1, 2013. After submitting the case on the
             appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered January 13, 2015.

             Panel consists of Justices Jennings, Bland, and Massengale.
              Opinion delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 27, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT